Title: Abigail Adams to Thomas Boylston Adams, 15 January 1801
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					my dear Thomas—
					Washington 15 Janry 1801
				
				I received Your Letter of 9th. with respect to the Carriage I believe I did not stipulate for a false linning, but I would chuse to have one— I Shall take a carriage from here to Philadelphia and have Some prospect of being accompanied by mr Cranch who has buisness on, provided he can leave the new office, to which he is appointed, Commissoner of the city in the room of mr Scot who is

dead I presume he will not find any Money to proceed with, untill Congress make a new grant. he may as well be absent three weeks as not. the principle proprieters came forward with a Letter of recommendation of mr Cranch and requested his appointment. it was you may be Sure very gratefull to Your Father to be able to do something for him and in this case there was no senate to quible, and hunt for Blood-relation— I do not mean to grow pevish, Sour or discontented. I have not a regreet at quiting my station personally. I believe it best both for Your Father and for me. as to our prospects that is an other subject We have not made a fortune in the service of the public. That the World know— we will live in independance, because We will live within our income. if that is mean & much below the rank we ought to move in, the fault is not ours— the Country which calld into service an active able & meritorious citizen, placed him in various conspicious and elevated Situations; without the power or means of Saveing for himself or family, what his professional buisness would have enabled him to have done, at advanced Years can dismiss him to retirement: (and Poverty in the worlds Sense) that country must bear the Disgrace, which it will do, with as much indifference and apathy, as the cold Massaleum can feel they are it is which that Country is raising to commemorate the virtues the services and Sacrifices of really a great and good Man. but fashion and Virgina Pride are upon one side, and all our federilists foster and nourish it, whilst the Democrats all vote against this profuse expenditure of the public money. they rejoice in the thing itself, but will make a merrit with their constituents for their prudence &c and a cats paw of the fed’s—
				I have read Manlius without liking him— if the British Government are content and satisfied that the treaty does not Militate against the treaty with them, why need we Make a Bustle upon that subject. in confidence, I have obtaind leave to give You an extract of a Letter from mr King; You will use it with discretion, but I conceive you may do Service with it, without injury, by confidentially communicating it
				present my Compliments to mr Dennie for his politeness and thanks for his Paper to which I would be a Subscriber, but after the 4th of March we shall have postage to pay, unless Congress should be graciously pleased to pass a Law that we shall receive them free— I inclose you a curious state of facts respecting treaties worthy preservation— I pray You take care of Your Health I have been laid

up for two or three days, oweing to a wet Chamber which leaked to Such a degree through the Roof in a late thaw as to oblige me to rise in the night call up the servants to Sit tubs to catch the water. the cealing is not yet dry tho more than a week since
				adieu my dear Thomas / ever your affectionate / Mother
				
					A A
				
			